                                                                                               Case 3:19-cv-00240-MMD-CBC Document 18 Filed 06/11/19 Page 1 of 3


                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   sanderson@lkglawfirm.com
                                                                                           4   RYAN D. HASTINGS
                                                                                               Nevada Bar No. 12394
                                                                                           5   E-mail: rhastings@lkglawfirm.com
                                                                                               2525 Box Canyon Drive
                                                                                           6   Las Vegas, Nevada 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           7
                                                                                               Facsimile:     (702) 538-9113
                                                                                           8
                                                                                               SQUIRE PATTON BOGGS (US) LLP
                                                                                           9   Gregory A. Davis (pro hac vice)
                                                                                               gregory.davis@squirepb.com
                                                                                          10   Gregory Schneider (pro hac vice)
                                                                                               gregory.schneider@squirepb.com
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   1 East Washington Street, Suite 2700
                                                                                          12   Phoenix, Arizona 85004
                                                                                               Telephone: (602) 528-4000
                                                                                          13   Facsimile: (602) 253-8129
                                                                                               Attorneys for Financial Industry
                                                                                          14   Regulatory Authority, Inc.
                                                                                          15                              UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                                  DISTRICT OF NEVADA
                                                                                          17
                                                                                                                                                   Case No.: 3:19-cv-00240-MMD-CBC
                                                                                               IN THE MATTER OF THE
                                                                                          18
                                                                                               PEE PEE POP TRUST, PEE PEE POP                      STIPULATION AND ORDER FOR
                                                                                          19   TRUST II, PEE PEE POP TRUST III, MAN                EXTENSION OF TIME FOR FINANCIAL
                                                                                               CUB TRUST, MAN CUB TRUST II, MAN                    INDUSTRY REGULATORY
                                                                                          20                                                       AUTHORITY, INC. TO FILE ITS REPLY
                                                                                               CUB TRUST III, DATED JULY 22, 2013.
                                                                                                                                                   IN SUPPORT OF MOTION TO DISMISS
                                                                                          21
                                                                                                                                                   [ECF NO. 11]
                                                                                          22                                                       [First Request]

                                                                                          23          Petitioners John Hurry, Trustee of Pee Pee Pop Trust, Pee Pee Pop Trust II, Pee Pee Pop

                                                                                          24   Trust III, Man Cub Trust, Man Cub Trust II, and Man Cub Trust III dated July 22, 2013

                                                                                          25   (collectively, the “Trusts”), Alpine Securities Corporation (“Alpine”), Scottsdale Capital

                                                                                          26   Advisors Corporation (“Scottsdale” and collectively, the “Corporations”), and defendant

                                                                                          27   Financial Industry Regulatory Authority, Inc. (“FINRA”), by and through their undersigned

                                                                                          28   counsel, hereby stipulate and agree as follows:
                                                                                                                                                 -1-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 18 Filed 06/11/19 Page 2 of 3


                                                                                           1         1. On May 24, 2019, FINRA filed its Motion to Dismiss [ECF 11].

                                                                                           2         2. On June 7, 2019 John Hurry, Trustee of the Trusts, and the Corporations filed their

                                                                                           3            Opposition to FINRA’s Motion to Dismiss [ECF 16].

                                                                                           4         3. FINRA is required to file a Reply in Support of Its Motion to Dismiss on or before

                                                                                           5            June 14, 2019.

                                                                                           6         4. Local counsel, Sean L. Anderson, is out of the jurisdiction until June 15, 2019.

                                                                                           7         5. Pro Hac Vice Counsel, Gregory A. Davis has a three-day hearing outside the

                                                                                           8            jurisdiction set for June 12, 2019 through June 14, 2019.

                                                                                           9   …

                                                                                          10   …
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   …

                                                                                          12   …

                                                                                          13   …

                                                                                          14   …

                                                                                          15   …

                                                                                          16   …

                                                                                          17   …

                                                                                          18   …

                                                                                          19   …

                                                                                          20   …

                                                                                          21   …

                                                                                          22   …

                                                                                          23   …

                                                                                          24   …

                                                                                          25   …

                                                                                          26   …

                                                                                          27   …

                                                                                          28   …
                                                                                                                                             -2-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 18 Filed 06/11/19 Page 3 of 3


                                                                                           1          In light of the foregoing, the Parties by and through their counsel hereby agree and

                                                                                           2   stipulate to an extension of time for FINRA to file its Reply in Support of Its Motion to Dismiss,

                                                                                           3   up to and including June 21, 2019.

                                                                                           4          This is the parties’ first request and is not intended for the purposes of prejudice or delay.

                                                                                           5          DATED this 11th day of June, 2019.

                                                                                           6   SNELL & WILMER LLP                                 LEACH JOHNSON SONG & GRUCHOW

                                                                                           7
                                                                                               /s/ William E. Peterson (with permission)          /s/ Sean L. Anderson
                                                                                           8
                                                                                               William E. Peterson                                Sean L. Anderson
                                                                                           9   Nevada Bar No. 1528                                Nevada Bar No. 7259
                                                                                               Janine C. Prupas                                   Ryan D. Hastings
                                                                                          10   Nevada Bar No. 9156                                Nevada Bar No. 12394
                                                                                               50 W. Liberty Street, Suite 510                    2525 Box Canyon Drive
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   Reno, Nevada 89501                                 Las Vegas, Nevada 89128
                                                                                               Counsel for Petitioners                            Attorneys for Financial Industry Regulatory
                                                                                          12
                                                                                                                                                  Authority, Inc.
                                                                                          13

                                                                                          14                                                ORDER

                                                                                          15          IT IS SO ORDERED.

                                                                                          16          Dated this ______ day of June, 2019.

                                                                                          17                                                 __________________________________________
                                                                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                               -3-
